United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-2033
                                  ___________

Matthew Joseph Sikora, Jr.,               *
                                          *
              Appellant,                  *
                                          *
       v.                                 *
                                          *
Frank X. Hopkins, Warden, in his          *
individual and official capacity;         *
Nebraska State Penitentiary; Joel         *
Staley, “D” Unit Manager, in his          * Appeal from the United States
individual and official capacity; Phil    * District Court for the
Jefferson, Mental Health Staff            * District of Nebraska
Personnel, in his individual and          *
official capacity; Rick Hargreaves,       *     [UNPUBLISHED]
Mental Health Staff Personnel, in his     *
individual and official capacity; John    *
Does, in their individual and official    *
capacities; Unknown Williams,             *
“Buddy”; Tim Knight,                      *
                                          *
              Appellees.                  *
                                     ___________

                         Submitted: September 8, 1998

                              Filed: October 23, 1998
                                  ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________
PER CURIAM.

       Matthew Joseph Sikora, Jr., appeals from a final order entered in the United
States District Court1 for the District of Nebraska, dismissing his 42 U.S.C. § 1983
complaint, asserting constitutional violations and a state law tort claim. For the reasons
discussed below, we affirm, but amend the dismissal of the state law property-damage
claim to be without prejudice.

       Sikora, formerly a Nebraska prisoner, alleged that prison officials conspired to
violate his constitutional rights, denied him access to the courts, harassed him, and
discriminated against him; he also claimed defendants violated state tort law by using
a foreign device or equipment to “encapsulate his body in a static-magnetic pressure
field to track, monitor, harass, and stalk him on a continual daily basis,” and by
damaging and destroying certain personal property. The district court dismissed
Sikora’s in forma pauperis complaint pursuant to 28 U.S.C. § 1915(e).

       We agree that Sikora failed to state an access-to-courts claim because he failed
to allege actual harm, see Lewis v. Casey, 518 U.S. 343, 351 (1996); Myers v.
Hundley, 101 F.3d 542, 544-45 (8th Cir. 1996), and that Sikora’s claim of bodily injury
by defendants’ use of a “foreign device or equipment” is frivolous.

       To the extent Sikora alleged defendants destroyed his personal property, we
conclude such state law claim is not frivolous. See Neb. Rev. Stat. §§ 81-8,209
to 81-8,235 (1996). Because the claims over which the district court had original
jurisdiction were properly dismissed, and the district court may decline to exercise




      1
        The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendations of the Honorable David L.
Piester, United States Magistrate Judge for the District of Nebraska.

                                           -2-
supplemental jurisdiction over the pendent state claim, see 28 U.S.C. § 1367(c)(3), we
amend the dismissal of the property-destruction claim to be without prejudice.

       Accordingly, we affirm but amend the dismissal of the property-destruction claim
to be without prejudice.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                          -3-